PER CURIAM.
Defendant was found guilty by a district court jury of a charge of criminal sexual conduct in the first degree, Minn.St. 609.-342(c)(d), and was sentenced by the trial court to a limited maximum term of 7 years in prison. On this appeal from judgment of conviction, defendant contends that there was, as a matter of law, insufficient evidence to justify a verdict of guilty. There is no merit to this contention. Contrary to what defendant argues, corroboration of the complainant’s testimony was not required. Minn.St. 609.347, subd. 1, provides that “[i]n a prosecution under sections 609.-342 to 609.346, the testimony of the complainant need not be corroborated.” Even if there were a corroboration requirement, it would not have benefited defendant because the complainant’s testimony was in fact corroborated. State v. Ani, Minn., 257 N.W.2d 699 (1977).
Affirmed.